In re O’Banion, James H. Jr.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Bernard, 34th Judicial District Court Div. C, No. 116-797; to the Court of Appeal, Fourth Circuit, No(s). 2006-K-0953, 2006-KW-1119.
Writ granted in part; otherwise denied. The St. Bernard Parish Clerk of Court is ordered to provide relator with an estimate of the costs of reproducing public records relator has requested and to which relator is entitled. La. Const, art. XII, Section 3; R.S. 44:31; R.S. 44:31.1; State ex rel. Leonard v. State, 96-1889 (La.6/13/97), 695 So.2d 1325; State ex rel. Level v. State, 99-2266 (La.12/17/99), 751 So.2d 869; Range v. Moreau, 96-1607 (La.9/3/96), 678 So.2d 537. If the documents have been destroyed, the clerk shall inform relator, and this Court, of this fact. In all other respects, the application is denied.